      Case 4:19-cv-01410 Document 1 Filed on 04/18/19 in TXSD Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 PETROBRAS AMERICA, INC.,                         §      Case No. 4:19-cv-1410
                                                  §
         Plaintiff,                               §
                                                  §
 v.                                               §      Removed from the 234th Judicial
                                                  §      District of Harris County, Texas
 SAMSUNG HEAVY INDUSTRIES                         §
 CO., LTD.,                                       §
                                                  §
         Defendant.                               §      State Cause No. 2019-16153

_____________________________________________________________________________

            DEFENDANT SAMSUNG HEAVY INDUSTRIES CO., LTD.’S
                            NOTICE OF REMOVAL
______________________________________________________________________________


         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 and all other applicable laws and

 without waiving any rights, privileges, or defenses, Defendant Samsung Heavy Industries

 Co., Ltd. (“SHI” or “Defendant”) gives notice of removal of the above-captioned case from

 the 234th Judicial District Court of Harris County, Texas (the “State Court Action”) to the

 United States District Court for the Southern District of Texas, Houston Division. As

 grounds for removal, SHI states as follows:

                                    STATEMENT OF FACTS

         1.    On March 5, 2019, Plaintiff Petrobras Americas, Inc. (“Petrobras” or “Plaintiff”)

initiated the State Court Action by filing a Petition against Defendant SHI with the District Clerk

of Harris County, Texas. On March 26, 2019, Plaintiff served SHI with the Petition through service

on its registered agent for service of process.
      Case 4:19-cv-01410 Document 1 Filed on 04/18/19 in TXSD Page 2 of 8



         2.    Plaintiff’s lawsuit arises out of a 2008 drilling services contract (“DSC”) that

Petrobras International Braspetro BV entered into with Pride Global Limited (“Pride”), an oil and

gas drilling contractor subsequently acquired by Ensco plc. Under the terms of the DSC, Pride

allegedly agreed to provide Plaintiff with services related to a newly constructed drillship that

Pride had acquired through a separate contract with Defendant.

         3.    Plaintiff alleges that Defendant—along with other entities and persons Plaintiff has

not made parties to its lawsuit—cooperated to facilitate bribes to induce Plaintiff to enter into an

injurious contract with Pride. Pet. ¶¶ 25–35.

         4.    Plaintiff claims that Defendant violated and conspired to violate the Racketeer

Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1962(c), (d). Pet. ¶¶ 36–66.

Plaintiff also brings claims for fraudulent inducement and implicit fraud under Texas law, alleging

that Defendant made misrepresentations to Pride regarding its construction costs and concealed

bribery of Plaintiff’s directors. Pet. ¶¶ 67–81.

         5.    Pursuant to Local Rule 81, an index of matters being filed is attached as Exhibit 1

and a list of counsel is attached as Exhibit 2. Pursuant to 28 U.S.C. § 1446(a), a true and correct

copy of all process, pleadings, and orders filed in the State Court Action as of the date of removal

is attached as Exhibit 3.

         6.    As explained below, the action is removable to federal court on grounds of federal-

question jurisdiction under 28 U.S.C §§ 1331 and 1441 because Plaintiff’s Petition presents claims

under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1962 et seq.

The action is also removable on grounds of diversity jurisdiction under 28 U.S.C. § 1332(a)

because there is complete diversity of citizenship between Plaintiff and Defendant and the amount




                                                   2
       Case 4:19-cv-01410 Document 1 Filed on 04/18/19 in TXSD Page 3 of 8



in controversy exceeds $75,000. Based on either of these grounds, and because all the procedural

requirements for removal have been satisfied, removal is appropriate.

                              ARGUMENTS AND AUTHORITIES

  I.   The Court Has Federal-Question Jurisdiction.

         7.    The Court has subject-matter jurisdiction pursuant to 28 U.S.C §§ 1331 and 1441,

because Plaintiff’s claims present a federal question under the Racketeer Influenced and Corrupt

Organizations Act (RICO), 18 U.S.C. §§ 1962 et seq. The Court has jurisdiction when a federal

question appears “on the face of the plaintiff’s properly pleaded complaint.” Caterpillar, Inc. v.

Williams, 482 U.S. 386, 392 (1987). See also Holmes Grp., Inc. v. Vornado Air Circulation Sys.,

Inc., 535 U.S. 826, 830 (2002) (“The well-pleaded-complaint rule has long governed whether a

case ‘arises under’ federal law for purposes of § 1331.”).

         8.    Plaintiff’s claims under the federal RICO statute indisputably present a federal

question establishing the Court’s original jurisdiction. See, e.g., S. Tech. Diesel, Inc. v. Volvo

Group N.A., LLC, CIV.A. 5-10-129, 2011 WL 830330, at *2 (S.D. Tex. Mar. 3, 2011) (holding

that “[b]ecause the petition clearly asserts a claim under RICO, the Court finds that, pursuant to

28 U.S.C. § 1331, Plaintiff’s suit falls within this Court’s original jurisdiction, and removal of this

case is proper under 28 U.S.C. § 1441,” even though the petition also asserts state law claims).

         9.    Plaintiff cites Tafflin v. Levitt, 493 U.S. 455 (1990) for the proposition that “Texas

state courts have concurrent jurisdiction over Plaintiff’s federal RICO claim.” Pet. ¶ 10 n.1.

However, the Fifth Circuit has held that when federal and Texas state courts have concurrent

jurisdiction, the defendant can remove the action to federal court. Baldwin v. Sears, Roebuck and

Co., 667 F.2d 458, 460 (5th Cir. 1982) (“Unless, therefore, there is an express declaration by

Congress to the contrary, all types of civil actions, in which there is concurrent original jurisdiction

in both federal and state courts, are removable.”). With respect to claims under the federal RICO

                                                   3
          Case 4:19-cv-01410 Document 1 Filed on 04/18/19 in TXSD Page 4 of 8



statute in particular, concurrent jurisdiction over RICO claims does not defeat a defendant’s right

to have the case heard in federal court. Lichtenberger v. Prudential-Bache Sec., Inc., 737 F. Supp.

43, 44 (S.D. Tex. 1990) (“In spite of the clear holding of Baldwin, plaintiffs urge the Court to

prohibit removal simply because Tafflin finds state court concurrent jurisdiction. The right of a

defendant to remove a federal cause of action to federal court is statutorily created and may not be

so easily lost. Had Congress intended for this right to have been lost in RICO cases, it could well

have so said.”).

            10.   Either of Plaintiff’s federal RICO claims alone is sufficient to establish the Court’s

jurisdiction and the Court may exercise supplemental jurisdiction over Plaintiff’s Texas law

claims. 28 U.S.C. § 1367(a). See, e.g., N. Cypress Med. Ctr. Operating Co., Ltd. v. Cigna

Healthcare, 4:09-CV-2556, 2012 WL 12893404, at *2 (S.D. Tex. Sept. 27, 2012) (“The

[plaintiff’s] RICO claim gave this Court supplemental jurisdiction over Plaintiffs’ state law

claims.”).

    II.   The Court Has Diversity Jurisdiction.

            11.   In addition and in the alternative, this Court has subject-matter jurisdiction under

28 U.S.C. § 1332(a) because there is complete diversity of citizenship between the parties and the

amount in controversy exceeds $75,000, exclusive of interests and costs.

          A. There is Complete Diversity of Citizenship.

            12.   Plaintiff alleges it is a Delaware corporation with its registered office in Houston,

Texas. Pet. ¶ 8. Upon information and belief, Plaintiff maintains its principal place of business in

Houston, Texas.1 Plaintiff is therefore a citizen of the State of Texas for diversity purposes. See


1
 Plaintiff has recently and more than once represented to this Court in previous litigation that Houston,
Texas is its principal place of business. See Defendant Petrobras America, Inc.’s Motion to Transfer Venue,
Wilkerson v. Petrobras America, Inc., No. 4:14-cv-02155 (S.D. Tex. Jul. 3, 2014), ECF 6 (“[Petrobras
America, Inc.] has no personnel, equipment or assets in the Galveston Division but does maintain its
                                                    4
       Case 4:19-cv-01410 Document 1 Filed on 04/18/19 in TXSD Page 5 of 8



Tewari De-Ox Sys., Inc. v. Mountain States/Rosen, Ltd. Liab. Corp., 757 F.3d 481, 483 (5th Cir.

2014) (“For the purposes of diversity jurisdiction, a corporation is a citizen of the state in which it

was incorporated and the state in which it has its principal place of business.”).2

          13.    Defendant SHI is a foreign corporation. Pet. ¶ 9. Defendant SHI is and was at all

times relevant to these proceedings organized and existing under the laws of South Korea with its

principal place of business in South Korea. See Ex. 4 (Decl. of Dongwan Kang). For purposes of

diversity jurisdiction, SHI is a citizen of South Korea. See id.

          14.    Because Plaintiff is a citizen of Delaware and Texas, and SHI is a citizen of South

Korea, there is complete diversity of citizenship. 28 U.S.C. § 1332(a).

        B. The Amount in Controversy Exceeds $75,000.

          15.    “[A] defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,

LLC v. Owens, 135 S. Ct. 547, 554 (2014). “[W]hen a defendant seeks federal-court adjudication,

the defendant’s amount-in-controversy allegation should be accepted when not contested by the




principal place of business in the Houston Division and would therefore be subject to the Court’s
jurisdiction in both the Southern District of Texas and the Houston Division.”); Complaint at 1, Petrobras
America Inc. v. Vicinay Cadenas, S.A., No. 4:12-cv-00888 (S.D. Tex. Mar. 23, 2012), ECF No. 1 (“Plaintiff
Petrobras America Inc. (‘Petrobras’) is a Delaware corporation with its principal place of business in
Houston, Texas.”).
2
  Plaintiff alleges that it is an affiliate of Petrobras International Braspetro BV, a holding company organized
under the laws of The Netherlands. Pet. ¶ 8. Under 28 U.S.C. § 1332(c)(1), a corporation is “deemed to be
a citizen of every State and foreign state by which it has been incorporated and of the State or foreign state
where it has its principal place of business.” The Supreme Court has held this rule is “unambiguous” and
rejected claims of shared citizenship by virtue of affiliation. Lincoln Prop. Co. v. Roche, 546 U.S. 81, 94
(2005) (“Congress surely has not directed that a corporation, for diversity-of-citizenship purposes, shall be
deemed to have acquired the citizenship of all or any of its affiliates.”); see also Hartford Fire Ins. Co. v.
4H Ventures, Inc., CIV.A. H-07-4355, 2008 WL 2486045, at *1 (S.D. Tex. June 12, 2008) (holding fact
that plaintiff had affiliates in the state was not dispositive of diversity jurisdiction); Gilbert Krupin LLC v.
Catlin Specialty Ins. Co., CV1303753DMGRZX, 2013 WL 12212906, at *1 (C.D. Cal. May 31, 2013)
(“[T]hat Catlin is wholly owned by a citizen of Delaware is irrelevant. Catlin is only a citizen of Delaware
if it is incorporated under Delaware law or has its principal place of business there.”).
                                                       5
         Case 4:19-cv-01410 Document 1 Filed on 04/18/19 in TXSD Page 6 of 8



plaintiff or questioned by the court.” Id. at 553. In determining whether the amount in controversy

is satisfied, the Court may consider compensatory and statutory damages, as well as punitive

damages. See, e.g., St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 n.7 (5th Cir.

1998).

           16.   Here, it is clear the amount in controversy exceeds $75,000, exclusive of interest

and costs. The Petition asserts that the Plaintiff’s “injuries in this case total more than $250

million.” Pet. ¶ 34.

III.     The Procedural Requirements for Removal Are Satisfied.

           17.   This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) because it

is filed within 30 days after Plaintiff served SHI with the Petition on March 26, 2019 through its

registered agent for service of process. 28 U.S.C. §§ 1446(b)(1), 1446(b)(2)(B) (“Each defendant

shall have 30 days after receipt by or service on that defendant of the initial pleading or summons

described in paragraph (1) to file the notice of removal.”). Additionally, this Notice of Removal is

filed less than one year after the commencement of the State Court Action. 28 U.S.C. § 1446(c)(1).

           18.   Venue is proper because this is the District Court for the district and division

embracing the place where the State Court Action was pending (Harris County, Texas).

28 U.S.C. § 1441(a).

           19.   Pursuant to 28 U.S.C. § 1446(d), SHI is providing Plaintiff with written notice of

the filing of this Notice of Removal and is filing a copy of this Notice of Removal with the Clerk

of the 234th Judicial District Court of Harris County, Texas.

           20.   SHI has paid all appropriate and applicable fees of this Court.

           21.   Therefore, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant SHI hereby

removes the above-captioned State Court Action from the 234th Judicial District Court of Harris

County, Texas.
                                                  6
     Case 4:19-cv-01410 Document 1 Filed on 04/18/19 in TXSD Page 7 of 8




Dated: April 18, 2019             Respectfully submitted,


                                  /s/ Christopher M. Odell
                                  Christopher M. Odell
                                  Texas Bar No. 24037205
                                  S. D. Tex. Bar No. 33677
                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                  700 Louisiana Street, Suite 4000
                                  Houston, TX 77002-2755
                                  Tel: 713-576-2400
                                  Fax: 713-576-2499
                                  christopher.odell@arnoldporter.com

                                  Soo-Mi Rhee*
                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                  601 Massachusetts Ave, NW
                                  Washington, DC 20001-3743
                                  Tel: 202-942-5000
                                  Fax: 202-942-5999
                                  soo-mi.rhee@arnoldporter.com

                                  Marcus A. Asner*
                                  Daniel R. Bernstein*
                                  ARNOLD & PORTER KAYE SCHOLER LLP
                                  250 West 55th Street
                                  New York, NY 10019-9710
                                  Tel: 212-836-8000
                                  Fax: 212-836-8689
                                  marcus.asner@arnoldporter.com
                                  daniel.bernstein@arnoldporter.com

                                  *Motion for admission pro hac vice to be filed

                                  COUNSEL FOR DEFENDANT
                                  SAMSUNG HEAVY INDUSTRIES CO., LTD.




                                      7
      Case 4:19-cv-01410 Document 1 Filed on 04/18/19 in TXSD Page 8 of 8




                               CERTIFICATE OF SERVICE


       I hereby certify that on April 18, 2019, the foregoing document was electronically filed

with the Clerk of Court using CM/ECF. I also certify that, on April 18, 2019, the foregoing

document is being served on the following counsel of record by email:


                                  Eric J. Cassidy
                   CURTIS, MALLET-PREVOST, COLT & MOSLE LLP
                              Bank of America Center
                              700 Louisiana, Suite 350
                               Houston, Texas 77002
                                  (832) 331-6778
                               ecassidy@gcfirm.com

                                     Counsel for Plaintiff
                                   Petrobras Americas, Inc.



                            /s/ Christopher M. Odell
                                      Christopher M. Odell




                                               8
